Title: To Thomas Jefferson from Samuel Huntington, 17 November 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia November 17. 1780

Your Excellency will receive herewith enclosed, the Copy of an Act of Congress of the 14th Instant, representing the criminal Practice carried on by Individuals from some of the States in supplying the Enemy with Provision.
And recommending to the Legislature of the respective States; by whom it hath not been already done; to enact Laws inflicting Capital Punishment on all such Persons as shall directly or indirectly supply the Enemy with Provisions, or military or naval Stores; and adopt the most vigorous Measures for the Execution of such Laws.

I have the Honor to be with the highest Respect your Excellency’s most obedient & humble Servant,

Sam. Huntington President

